DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 8/22/2019. This action is Non-Final. Claims 1-7 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 5) and computer program (claims 6 – 7) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “Certain method of organizing human activity” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of generating a coherent representation for at least two log files, which falls within the abstract idea of a mental process and mathematical concept. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: A computer-implemented method for generating a coherent representation for at least two log files, comprising the steps: a.    Receiving the at least two log files; wherein b.    each log file of the at least two log files comprises at least one log entry with at least one time stamp and at least one message; wherein c.    the at least two log files differ from one another with respect to at least one distinctive criteria; d.    Extracting at least one additional information of each log file of the at least two log files; and e.    Combining each log file of the at least two log files with the extracted additional information into at least two processed log files; wherein f.    the at least two processed log files comply with a coherent representation.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to combining each log file of the at least two log files with the extracted additional information into at least two processed log files (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to combining each log file of the at least two log files with the extracted additional information into at least two processed log files, though at a very high level Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 recites the limitation “generating unit for performing the steps according to claim 1”.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “generating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rajamannar et al., U.S. Patent Application Publication No. 2012/0054675 (Hereinafter “Rajamannar”), and further in view of Titonis et al., U.S. Patent No. 2013/0097706 (Hereinafter “Titonis”).
Regarding claim 1, Rajamannar teaches, a computer-implemented method for generating a coherent representation for at least two log files, comprising the steps:
a.    Receiving the at least two log files (Rajamannar [0033]: The interface system 200 also includes a merge module 244.  The merge module 244 is for use in displaying two or more log files from different systems in a correlated and integrated time sequence.); wherein
b.    each log file of the at least two log files comprises at least one log entry with at least one time stamp and at least one message (Rajamannar [0041]: The activation of the time-normalization module 246 enables the user to select the time zone for normalizing the two or more log files.  Thereafter, block 424 determines if the user selects a particular time zone for the time-normalization.  If no time zone is selected, block 424 returns to block 416.  Otherwise, block 424 leads to block 428, which adjust the timestamp of the two or more log files, selected for merging, to the selected time zone as they are read.  In block 430, the normalized log files are displayed in an integrated, correlated time sequence in the detail-display module 242.); wherein
c.    the at least two log files differ from one another with respect to at least one distinctive criteria (Rajamannar [0028]: The filter module 210 filters the log files based on one or more filtering criteria selected from a set of defined filtering criteria.  In some embodiments, such filtering criteria may include, without limitation, an error event, an information event, a warning event, and an unknown event.);
Rajamannar does not clearly teach, d.    Extracting at least one additional information of each log file of the at least two log files; and However, Titonis [0247] teaches, “Next, iteration (1162) is made against each of Log File, where each Log File is parsed to extract numerical features from it (1167) and then the feature vector is updated (1168).  This process iterates over each of the Log Files.  Finally, when all logs have been processed (1163), the updated feature vector is stored (1169) into the Database (130).”
e.    Combining each log file of the at least two log files with the extracted additional information into at least two processed log files (Titonis [0250]: FIG. 11C illustrates an exemplary parsing (1170) of a Log File.  The data from the Log File is read (1172), and a statistical summary (1174) is obtained from the Log File.  The resulting summary statistics are then combined (if necessary) and transformed (1176) into numerical features.  For example, for a network Log File, numerical features such as but not limited to the average throughput across outgoing connections, number of TCP, UDP, HTTP connections initiated, total number of bytes sent and/or received are computed here.  Finally, the numerical features are returned (1178).); wherein
f.    the at least two processed log files comply with a coherent representation (Titonis [0240]: FIG. 8C illustrates an exemplary Logs Table (875) which contains a record for each Log File (e.g., 410, 420, 430, 440, etc.) produced by a Sandbox (e.g., 321) during the record is indexed (876) by the corresponding Request Identifier (250) and the logtype (880) associated with the Log File (e.g., 410).  The timestamp (877) of the logging is also entered for each record.  For example, it shows that for Request Identifier 104, two Log Files (Network and Low Level System Calls) have been logged on August 8 by 12:15 PM.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Rajamannar et al., to the Titonis et al.’s system by adding the feature of log file time stamps. Ordinary skilled artisan would have been motivated to do so to provide Rajamannar’s system with enhanced log files (See Titonis [0240], [0247], [0250]). In addition, both references (Rajamannar and Titonis) teach features that are analogous art and they are directed to the same field of endeavor, such as log files. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the method according to claim 1, wherein the at least one distinctive criteria is selected from the group comprising: 
type (Rajamannar [0014]: The log analyzer 100 includes a log recorder 101 having files corresponding to one or more type of logs such as, without limitation, application logs 102, system logs 104, disaster management logs 106, resource allocation logs 108, and cluster server logs 109 (hereinafter the different type of logs will be collectively referred to as logs 102-109).  The logs 102-109 include one or more log files.), 
format and structure (Rajamannar [0021]: In the embodiment illustrated in FIG. 1, the normalization module 128 normalizes the date-time stamp of each of the log files.  The normalization module 128 can standardize the time of the log files to a 24-hour format.  Similarly, the date of the record can be standardized to Year/Month/Date format with format of the log files of the application logs 102 in Year/Month/Date 24-hour format with milliseconds offset.).
Regarding claim 3, the method according to claim 1, wherein the additional information is an information selected from the group comprising:
a computing unit which generated the log file, a program which generated the log file, configuration information of the computing unit which generated the log file, a log entry template and a connection between a log entry and the computing unit the log entry references (Rajamannar [0027]: The select module 204 also includes an open-file module 226 and a cancel-file module 228 displayed thereon.  The cancel-file module 228, when selected, closes the select module 204.  Selection of the open-file module 226, when such module is active, allows the user to cause the selected log files to be displayed in the user interface system 200.  In some embodiments, the open-file module 226 is activated when data is received in at least one of the type, location, and file time-zone modules 220, 222, and 224.  In some embodiments, the type and time-zone information may be auto-populated based on metadata associated with, or data stored in, the selected log file(s).).
Regarding claim 4, the method according to claim 1, wherein the coherent representation is an input for log mining or any other further analysis (Rajamannar [0006]: The instant application discloses a graphical user interface system for a log analyzer.  The interface system includes an input module, an output module, a merge module, and an export module.  The input module selects one or more log files, and the output module displays the selected log files for analysis.  The merge module performs time normalization for two or more log files from the selected log files, and merges the normalized log files.  The export module can then export the merged log files.).
Regarding claim 5, the method according to claim 1, wherein the method comprises the further step of loading the coherent representation into a knowledge graph (Titonis [0374]: FIG. 25 illustrates an exemplary Network Visualization Analysis (2500) which displays a social network graph visualization of the selected aggregate network traffic derived from network analysis (see FIG. 12) observed during the execution of the selected Request Identifiers.).
Regarding claim 6, a computer program product directly loadable into an internal memory of a computer, comprising software code portions for performing the steps according to claim 1 when said computer program product is running on a computer (Rajamannar [0014]: FIG. 1 illustrates an exemplary log analyzer 100 utilized in a conventional computer system.  The computer system includes a processor, memory, and peripheral devices such as a display screen, a keyboard, and a pointing device.  The log analyzer 100 includes a log recorder 101 having files corresponding to one or more type of logs such as, without limitation, application logs 102, system logs 104, disaster management logs 106, resource allocation logs 108, and cluster server logs 109 (hereinafter the different type of logs will be collectively referred to as logs 102-109). The application logs 102 include events logged by programs.  For example, a database program may record a file error in the application log 102.  Similarly, the system logs 104 include events logged by system components.  For example, if a driver fails to load during startup, an event is recorded in the system log 104.).
Regarding claim 7, the generating unit for performing the steps according to claim 1 (Titonis [0067]: FIG. 12 illustrates an exemplary generation of numerical features from a network Log File according to one embodiment of the present system.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Puri, US 2015/0254158, Event Correlation
Chien, US 2007/0220605, Identifying unauthorized access to a network resource
Muret, US 2002/0042821, System and Method for Monitoring and analyzing internet traffic
Baraty, US 10,528,454, Intelligent Automation of computer software testing log aggregation, analysis and error remediation
Hsiao, US 5,890,154, Merging Database Log Files through Log Transformations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SABA AHMED/
Examiner, Art Unit 2154



/SYED H HASAN/Primary Examiner, Art Unit 2154